 



Exhibit 10.2
EMPLOYMENT AGREEMENT
     THIS AGREEMENT is made as of the 22 day of September, 2006 between ROYAL
BANCSHARES OF PENNSYLVANIA, INC. (“Corporation”), a Pennsylvania business
corporation having a place of business at 732 Montgomery Avenue, Narberth,
Pennsylvania 19072, ROYAL BANK AMERICA (“Bank”) a state chartered bank having a
place of business at 732 Montgomery Avenue, Narberth Pennsylvania 19072, and
James J. McSwiggan, Jr. (“Executive”), an individual residing at 211 Twinings
Lane, Wayne, PA 19087.
WITNESSETH:
     WHEREAS, Corporation, Bank and Executive previously entered into an
employment agreement dated August 20, 2004, for Executive to serve in the
capacity of Executive Vice President of each of Corporation and Bank;
     WHEREAS, as a result of the American Jobs Creation Act, the Corporation and
Bank desire to enter into this amended and restated Agreement; and
     WHEREAS, Executive desires to accept employment with Corporation and Bank
on the terms and conditions set forth herein.
     AGREEMENT:
     NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1.   Employment. Corporation and Bank hereby employ Executive and Executive
hereby accepts employment with Corporation and Bank, under the terms and
conditions set forth in this Agreement.   2.   Duties of Employee. Executive
shall perform and discharge well and faithfully such duties as an executive
officer of Corporation and Bank as may be assigned to Executive from time to
time by the Board of Directors of Corporation and Bank. Executive shall be
employed as Chief Operating Officer of Corporation and Bank, and shall hold such
other titles as may be given to him from time to time by the Board of Directors
of Corporation and Bank. Executive shall devote his full time, attention and
energies to the business of Corporation and Bank during the Employment Period
(as defined in Section 3 of this Agreement); provided, however, that this
Section 2 shall not be construed as preventing Executive from (a) engaging in
activities incident or necessary to personal investments, (b) acting as a member
of the Board of Directors of any other corporation or as a member of the Board
of Trustees of any other organization or (c) being involved in any other

 



--------------------------------------------------------------------------------



 



    activity with the prior approval of the Board of Directors of Corporation
and Bank. Executive shall not engage in any business or commercial activities,
duties or pursuits which compete with the business or commercial activities of
Corporation or Bank, nor may Executive serve as a director or officer or in any
other capacity in a company which competes with Corporation or Bank.   3.   Term
of Agreement.

  (a)   The period of Executive’s employment under this Agreement shall be
deemed to have commenced as of August 18, 2004 and shall continue for a period
of thirty-six (36) full calendar months thereafter (the “Employment Period”).
Commencing on the date of the execution of this Agreement, the term of this
Agreement shall be extended for one day each day until such time as the Board of
Directors of the Corporation or Bank or Executive elects not to extend the term
of the Agreement by giving written notice to the other party in accordance with
Section 3 of this Agreement, in which case the term of this Agreement shall be
fixed and shall end on the third anniversary of the date of such written notice.
    (b)   Notwithstanding anything herein contained to the contrary:
(i) Executive’s employment with the Corporation or Bank may be terminated by the
Corporation or Bank or Executive during the term of this Agreement, subject to
the terms and conditions of this Agreement; (ii) nothing in this Agreement shall
mandate or prohibit a continuation of Employee’s employment following the
expiration of the term of the Agreement upon such terms as the Board and
Executive may mutually agree.     (c)   Notwithstanding the previous provision
of Section 3(a) of this Agreement, this Agreement shall terminate automatically
for Cause (as defined herein) upon written notice from the Board of Directors of
Corporation and Bank to Executive. As used in this Agreement, “Cause” shall mean
any of the following:

  (i)   Executive’s conviction of or plea of guilty or nolo contendere to a
felony a crime of falsehood or a crime involving moral turpitude, or the actual
incarceration of Executive for a period of sixty (60) consecutive days or more;
    (ii)   Executive’s willful failure to follow the good faith lawful
instructions of the Board of Directors of Corporation or Bank with respect to
their operations, after written notice from Corporation or Bank and a failure to
cure such violation within ten (10) days of said written notice, unless it is
apparent under the circumstances that Executive is unable to cure such
violation; or

2



--------------------------------------------------------------------------------



 



  (iii)   Executive’s willful failure to substantially perform Executive’s
duties to Corporation or Bank, other than a failure resulting from Executive’s
incapacity because of physical or mental illness, as provided in subsection
(g) of this Section 3, after written notice from Corporation or Bank and a
failure to cure such violation within ten (10) days of said written notice,
unless it is apparent under the circumstances that Executive is unable to cure
such violation, which failure results in injury to Corporation or Bank,
monetarily or otherwise.     (iv)   Executive’s intentional violation of the
provisions of this Agreement, after written notice from Corporation or Bank and
a failure to cure such violation within ten (10) days of said written notice,
unless it is apparent under the circumstances that Executive is unable to cure
such violation;     (v)   dishonesty of Executive in the performance of his
duties, as reasonably determined by a vote of seventy-five percent (75%) of the
directors of the Board of Directors;     (vi)   Executive’s removal or
prohibition from being an institutional-affiliated party by a final order of an
appropriate federal banking agency pursuant to Section 9(e) of the Federal
Deposit Insurance Act or any applicable Regulatory Agency.     (vii)   the
willful engaging by Executive in misconduct injurious to the Corporation or Bank
after notice from Corporation or Bank, and a failure to cure such conduct within
twenty (20) days;     (viii)   the breach of Executive’s fiduciary duty to the
Corporation or Bank involving personal profit;     (ix)   the willful violation
of (1) any material law, rule or regulation applicable to Corporation or Bank or
(2) any final cease and desist order issued by an applicable regulatory agency;
    (x)   conduct on the part of Executive that brings public discredit to
Corporation or Bank or that is clearly contrary to the best interests of
Corporation or Bank as reasonably determined by a vote of seventy-five percent
(75%) of the directors of the Board of Directors;     (xi)   unlawful harassment
by Executive against employees, customers, business associates, contractors or
vendors of Corporation or Bank as reasonably determined by seventy-five percent
(75%) of the

3



--------------------------------------------------------------------------------



 



      disinterested members of the Board of Directors following an investigation
of the claims by a third party;     (xii)   any act of fraud or misappropriation
against the Corporation, the Bank, or their customers, employees, contractors or
business associates;     (xiii)   intentional misrepresentation of a material
fact, or intentional omission of information necessary to make the information
supplied materially misleading, in application or other information provided by
Executive to Corporation or Bank in connection with Executive’s employment with
Corporation or Bank; or     (xiv)   the existence of any material conflict
between the interests of Corporation or Bank and Executive that is not disclosed
in writing by Executive to Corporation or Bank prior to action and approved in
writing by the Board of Directors, and, after notice from Corporation or Bank, a
failure to cure such conflict within twenty (20) days of said notice.

  (d)   Notwithstanding the foregoing, Executive’s employment under this
Agreement shall not be deemed to have been terminated for “Cause” under this
Section 3(c) above if such termination took place solely as a result of:

  (i)   Questionable judgment on the part of Executive;     (ii)   Any act or
omission believed by Executive, in good faith, to have been in, or not opposed
to, the best interests of Corporation or Bank (or its affiliated companies); or
    (iii)   Any act or omission in respect of which a determination could
properly be made that Executive met the applicable standard of conduct
prescribed for indemnification or reimbursement or payment of expenses under the
Charter or By-laws of Corporation or Bank or the directors’ and officers’
liability insurance of Corporation or Bank, in each case as in effect at the
time of such act or omission.         If this Agreement is terminated for Cause,
all of Executive’s rights under this Agreement shall cease as of the effective
date of such termination.

  (e)   Notwithstanding the previous provisions of Section 3 of this Agreement,
this Agreement shall terminate automatically upon Executive’s voluntary
termination of employment (other than in accordance with Section 5 of

4



--------------------------------------------------------------------------------



 



      this Agreement) for Good Reason. The term “Good Reason” shall mean (i) the
assignment of duties and responsibilities inconsistent with Executive’s status
as Chief Operating Officer of Corporation or Bank, (ii) a reassignment which
requires Executive to move his principal residence, (iii) any removal of
Executive from office or any adverse change in the terms and conditions of
Executive’s employment, except for any termination of Executive’s employment
under the provisions of Section 3 hereof, (iv) any reduction in Executive’s
Annual Base Salary as in effect on the date hereof or as the same may be
increased from time to time, (v) any failure of Corporation and Bank to provide
Executive with benefits at least as favorable as those enjoyed by Executive
under any of the pension, life insurance, medical, health and accident,
disability or other employee plans of Corporation and Bank, or the taking of any
action that would materially reduce any of such benefits unless such reduction
is part of a reduction applicable to all employees. If such termination occurs
for Good Reason, then Corporation and Bank shall pay Executive an amount equal
to 2.99 times Executive’s Base Amount as defined in subsection (j) of this
Section 3, and shall be subject to federal, state and local tax withholdings.
Such payment shall be paid to Executive in a lump sum. In addition, for a period
of three (3) years from the date of termination of employment, or until
Executive secures substantially similar benefits through other employment,
whichever shall first occur, Executive shall receive a continuation of all life,
disability, medical insurance and other normal health and welfare benefits in
effect with respect to Executive during the two (2) years prior to his
termination of employment, or, if Corporation and Bank cannot provide such
benefits because Executive is no longer an employee, a dollar amount equal to
the cost to Executive of obtaining such benefits (or substantially similar
benefits), not to exceed One Hundred and Twenty percent (120%) of Bank’s cost to
provide such benefits to an employee. However, in the event the payment
described herein, when added to all other amounts of benefits provided to or on
behalf of Executive in connection with termination of his employment, would
result in the imposition of an excise tax under Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), such payments shall be
retroactively (if necessary) increased to the extent necessary to cover such
excise tax imposition.         At the option of Executive, exercisable by
Executive within ninety (90) days after the occurrence of the event constituting
“Good Reason,” Executive may resign from employment under this Agreement by a
notice in writing (the “Notice of Termination”) delivered to Corporation and
Bank and the provisions of this Section 3(e) hereof shall thereupon apply.    
(f)   Executive may file with the Company an election to receive the severance
amount provided for pursuant to Section 3(e) in installments.

5



--------------------------------------------------------------------------------



 



  (i)   If Executive elects installment payments then the severance amount
described in Section 3(e) shall be paid in thirty-six (36) equal monthly
installments beginning on the 5th anniversary of the payment date that the
lump-sum severance amount would have been paid.     (ii)   Notwithstanding
anything to the contrary, Executive’s election to receive installment payments
of the severance amount pursuant to this Section 3(f) must be made at least
twelve (12) months prior to Executive’s termination of employment. An election
by Executive made within the twelve (12) month period prior to Executive’s
termination of employment shall be null and void and the severance amount shall
be paid in accordance with Section 3(e).

  (g)   Notwithstanding the previous provisions of Section 3 of this Agreement,
this Agreement shall terminate automatically upon Executive’s Disability and
Executive’s rights under this Agreement shall cease as of the date of such
termination without further compensation due Executive.     (h)  
Notwithstanding the previous provisions of Section 3 of this Agreement, this
Agreement shall terminate automatically upon Executive’s death and Executive’s
rights under this Agreement shall cease as of the date of such termination
without further compensation due Executive.     (i)   Executive agrees that in
the event his employment under this Agreement is terminated, unless
(1) Executive maintains an ownership interest in the Corporation of five percent
(5%) or more, or (2) termination is due to retirement, Executive shall resign as
a director of Corporation and Bank, or any affiliate or subsidiary thereof, if
he is then serving as a director of any of such entities.     (j)   The term
“Base Amount” shall equal the base amount as defined by 26 U.S.C. §280G(b)(3)
which generally includes all compensation for services (excluding directors’
fees, if any) for five years prior to the year during which the Change in
Control occurs divided by five, except that the calculation of the Base Amount
shall not include any compensation resulting from director fees; or the
granting, the vesting or exercise of any stock options.

4.   Employment Period Compensation.

  (a)   Annual Base Salary. For services performed by Executive under this
Agreement, Corporation and Bank shall pay Executive an Annual Base Salary during
the Employment Period at the rate of $245,000 per year, minus applicable
withholdings and deductions, payable at the same times as salaries are payable
to other executive employees of Corporation or

6



--------------------------------------------------------------------------------



 



      Bank. Corporation and/or Bank may, from time to time, increase Executive’s
Annual Base Salary, and any and all such increases shall be deemed to constitute
amendments to this Section 4(a) to reflect the increased amounts, effective as
of the date established for such increases by the Board of Directors of
Corporation or Bank or any committee of such Board in the resolutions
authorizing such increases.     (b)   Bonus. For services performed by Executive
under this Agreement, Corporation and/or Bank may, from time to time, pay a
bonus or bonuses (including payments made under Bank Profit Sharing Incentive
Plan) to Executive as Corporation and/or Bank, in their sole discretion, deem
appropriate. The payment of any such bonuses shall not reduce or otherwise
affect any other obligation of Corporation and/or Bank to Executive provided for
in this Agreement.     (c)   Vacations. During the term of this Agreement,
Executive shall be entitled to paid annual vacation in accordance with the
policies as established from time to time by the Boards of Directors of
Corporation and Bank. However, Executive shall not be entitled to receive any
additional compensation from Corporation and Bank for Failure to take a
vacation, nor shall Executive be able to accumulate unused vacation time from
one year to the next, except to the extent authorized by the Boards of Directors
of Corporation and Bank.     (d)   Automobile. During the term of this
Agreement, Corporation and Bank shall provide Executive with an automobile or
automobile allowance consistent with the current practice at the date of signing
of this agreement.     (e)   Employee Benefit Plans. During the term of this
Agreement, Executive shall be entitled to participate in or receive the benefits
of any employee benefit plan currently in effect at Corporation and Bank,
subject to the terms of said plan, until such time that the Boards of Directors
of Corporation and Bank authorize a change in such benefits. Corporation and
Bank shall provide Executive with disability coverage. Corporation and Bank
shall not make any changes in such plans or benefits which would adversely
affect Executive’s rights or benefits thereunder, unless such change occurs
pursuant to a program applicable to all executive officers of Corporation and
Bank and does not result in a proportionately greater adverse change in the
rights of or benefits to Executive as compared with any other executive officer
of Corporation and Bank. Nothing paid to Executive under any plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the salary payable to Executive pursuant to Section 4(a) hereof.

7



--------------------------------------------------------------------------------



 



  (f)   Retirement Health Benefits. Provided that Executive’s employment has not
been terminated prior to retirement, Executive shall be entitled to receive
medical insurance benefits comparable to the benefits received by full-time
employees of the bank, commencing with the later of (1) the date of Executive’s
retirement, or (2) the date of Executive’s 60th birthday, and terminating on the
earlier of (1) the date that Executive becomes eligible for Medicaid, or (2) the
date of Executive’s 65th birthday. If Corporation and Bank cannot provide such
benefits because Executive is no longer an employee, Executive shall annually
receive a dollar amount equal to the cost to Executive of obtaining such
benefits (or substantially equal benefits), not to exceed one hundred and twenty
percent (120%) of Bank’s cost to provide such benefits to other employees.    
(g)   Business Expenses. During the term of this Agreement, Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
him, which are properly accounted for, in accordance with the policies and
procedures established by the Board of Directors of Corporation and Bank for
their executive officers. For the purpose of this Agreement, business expenses
shall include dues paid for a country club membership, with said country club
membership reimbursement subject to an annual cap established by the
Compensation Committee.

5.   Termination of Employment Following Change in Control.

  (a)   If a Change in Control (as defined in Section 5(b) of this Agreement)
shall occur and, thereafter, if at any time during the term of this Agreement
there shall be:

  (i)   any involuntary termination of Executive’s employment (other than for
the reasons set forth in Section 3(c) of this Agreement;     (ii)   any
reduction in Executive’s title, responsibilities, including reporting
responsibilities, or authority, including such title, responsibilities or
authority as such may be increased from time to time during the term of this
Agreement;     (iii)   the assignment to Executive of duties inconsistent with
Executive’s office on the date of the Change in Control or as the same may be
increased from time to time after the Change in Control;     (iv)   any
reassignment of Executive to a location greater than fifty (50) miles from the
location of Executive’s office on the date of the Change in Control;     (v)  
any significant reduction in Executive’s compensation as provided in Section 4
in effect on the date of the Change in Control or as the

8



--------------------------------------------------------------------------------



 



      same may be increased from time to time after the Change in Control;    
(vi)   any failure to provide Executive with benefits at least as favorable as
those enjoyed by Executive under any of Corporation or Bank’s retirement or
pension, life insurance, medical, health and accident, disability or other
employee plans in which Executive participated at the time of the Change in
Control, or the taking of any action that would materially reduce any of such
benefits in effect at the time of the Change in Control;     (vii)   any
requirement that Executive travel in performance of his duties on behalf of
Corporation or Bank for a significantly greater period of time during any year
than was required of Executive during the year preceding the year in which the
Change in Control occurred; or     (viii)   any sustained pattern of
interruption or disruption of Executive for matters substantially unrelated to
Executive’s discharge of Executive’s duties on behalf of Corporation and Bank;  
      then, at the option of Executive, exercisable by Executive within ninety
(90) days of the Change in Control and occurrence of any of the foregoing
events, Executive may resign from employment with Corporation and Bank (or, if
involuntarily terminated, give notice of intention to collect benefits under
this Agreement) by delivering a notice in writing (the “Notice of Termination”)
to Corporation and Bank and the provisions of Section 6 of this Agreement shall
apply. In addition, notwithstanding the payments to Executive contemplated by
Section 6, if Executive is requested by the Corporation, Bank, or a successor
thereto to remain in the employ of the Corporation, Bank, or a successor to the
Corporation or Bank following the Date of Change of Control, Executive expressly
agrees, subject to the condition set forth below, to remain in the employ of the
Corporation, Bank, or a successor to the Corporation or Bank for not less than
six months following the Date of Change of Control. The Corporation, Bank, or
successor to the Corporation or Bank shall have the right to request Executive
remain in the employ of the Corporation, Bank, or a successor to the Corporation
or Bank for a period of less than six months following the Date of Change of
Control. Executive agrees to remain an employee of the Corporation, Bank or
successor to the Corporation or Bank pursuant to their request conditioned upon
Executive being compensated in the same amount and on the same terms as he was
compensated immediately prior to the Date of Change of Control, including
participation in

9



--------------------------------------------------------------------------------



 



      all employee benefit plans to which he would otherwise be entitled.

  (b)   As used in this Agreement, “Change in Control” shall mean the occurrence
of any of the following:

  (i)   (A) a merger, consolidation or division involving Corporation or Bank,
(B) a sale, exchange, transfer or other disposition of substantially all of the
assets of Corporation or Bank, or (C) a purchase by Corporation or Bank of
substantially all of the assets of another entity, unless (y) such merger,
consolidation, division, sale, exchange, transfer, purchase or disposition is
approved in advance by seventy percent (70%) or more of the members of the Board
of Directors of Corporation or Bank who are not interested in the transaction
and (z) a majority of the members of the Board of Directors of the legal entity
resulting from or existing after any such transaction and the Board of Directors
of such entity’s parent corporation, if any, are former members of the Board of
Directors of Corporation or Bank; or     (ii)   any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”)), other than Corporation or Bank or any “person” who on the date
hereof is a director or officer of Corporation or Bank is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Corporation or Bank representing twenty-five
percent (25%) or more of the combined voting power of Corporation or Bank’s then
outstanding securities; provided; however, that for the purposes of this
Agreement, a Change-in-Control shall not result from any transfer of ownership,
which would otherwise cause the transferee to be a beneficial owner (as defined
in Rule 13d-3 under the Exchange Act) directly or indirectly through any
contract, arrangement, understanding, relationship or otherwise, to a family
member of Daniel M. Tabas, who is not currently a director or an officer of the
Corporation or the Bank, of securities of the Corporation, which are solely or
jointly owned or titled in the name of Daniel M. Tabas, the estate of Daniel M.
Tabas, or any trust, proxy, power of attorney, pooling arrangement or any other
contract or arrangement or other special purpose entity in which Daniel M. Tabas
either is the grantor, settlor, or he otherwise caused to be formed; or controls
the voting rights or disposition of shares of the Corporation; or     (iii)  
during the period of two (2) consecutive years during the term of Executive’s
employment under this Agreement, individuals who at the beginning of such period
constitute the Board of Directors of

10



--------------------------------------------------------------------------------



 



      Corporation or Bank cease for any reason to constitute at least a majority
thereof, unless the election of each director who was not a director at the
beginning of such period has been approved in advance by directors representing
at least sixty-seven percent (67%) of the directors then in office who were
directors at the beginning of the period; or     (iv)   any other change in
control of Corporation and Bank similar in effect to any of the foregoing.

6.   Rights in Event of Termination of Employment Following Change in Control.

  (a)   In the event that Executive delivers a Notice of Termination (as defined
in Section 5(a) of this Agreement) to Corporation and Bank, Executive shall be
absolutely entitled to receive the compensation and benefits set forth below:

  (i)   If, at the time of termination of Executive’s employment, a “Change in
Control” (as defined in Section 5(b)(i) of this Agreement) has also occurred,
Corporation or Bank shall pay Executive an amount equal to and no greater than
2.99 times Executive’s Base Amount as defined in subsection (j) of Section 3,
minus applicable taxes and withholdings. Such payment shall be paid in a lump
sum. In addition, for a period of three (3) years from the date of termination
of employment, or until Executive secures substantially similar benefits through
other employment, whichever shall first occur, Executive shall receive a
continuation of all life, disability, medical insurance and other normal health
and welfare benefits in effect with respect to Executive during the two
(2) years prior to his termination of employment, or, if Corporation and Bank
cannot provide such benefits because Executive is no longer an employee, a
dollar amount equal to the cost to Executive of obtaining such benefits (or
substantially similar benefits), not to exceed One Hundred and Twenty percent
(120%) of Bank’s cost to provide such benefits to an employee. However, if the
payment described herein, when added to all other amounts or benefits provided
to or on behalf of Executive in connection with his termination of employment,
would result in the imposition of an excise tax under Code Section 4999, such
payments shall be retroactively (if necessary) increased to the extent necessary
to cover such excise tax imposition.

  (b)   Executive may file with the Company an election to receive the severance
amount provided for pursuant to Section 6(a)(i) in installments.

11



--------------------------------------------------------------------------------



 



  (i)   If Executive elects installment payments then the severance amount
described in Section 6(a)(i) shall be paid in thirty-six (36) equal monthly
installments beginning on the 5th anniversary of the payment date that the
lump-sum severance amount would have been paid.     (ii)   Notwithstanding
anything to the contrary, Executive’s election to receive installment payments
of the severance amount pursuant to this Section 6(b) must be made at least
twelve (12) months prior to Executive’s termination of employment. An election
by Executive made within the twelve (12) month period prior to Executive’s
termination of employment shall be null and void and the severance amount shall
be paid in accordance with Section 6(a)(i).

7.   Rights in Event of Termination of Employment Absent Change in Control.

  (a)   In the event that Executive’s employment is involuntarily terminated by
Corporation and/or Bank without Cause and no Change in Control shall have
occurred at the date of such termination, Corporation and Bank shall pay
Executive an amount equal to 2.99 times Executive’s Base Amount as defined in
subsection (j) of this Section 3, and shall be subject to federal, state and
local tax withholdings. Such payment shall be paid in a lump sum. In addition,
for a period of three (3) years from the date of termination of employment, or
until Executive secures substantially similar benefits through other employment,
whichever shall first occur, Executive shall receive a continuation of all life,
disability, medical insurance and other normal health and welfare benefits in
effect with respect to Executive during the two (2) years prior to his
termination of employment, or, if Corporation and Bank cannot provide such
benefits because Executive is no longer an employee, a dollar amount equal to
the cost to Executive of obtaining such benefits (or substantially similar
benefits) not to exceed one hundred twenty percent (120%) of Bank’s cost to
provide such benefits to an employee. However, if the payment described herein,
when added to all other amounts or benefits provided to or on behalf of
Executive in connection with his termination of employment, would result in the
imposition of an excise tax under Code Section 4999, such payments shall be
retroactively (if necessary) increased to the extent necessary to cover such
imposition.     (b)   Executive may file with the Company an election to receive
the severance amount provided for pursuant to Section 7(a) in installments.

  (i)   If Executive elects installment payments then the severance amount
described in Section 7(a) shall be paid in thirty-six (36) equal monthly
installments beginning on the 5th anniversary of the

12



--------------------------------------------------------------------------------



 



      payment date that the lump-sum severance amount would have been paid.    
(ii)   Notwithstanding anything to the contrary, Executive’s election to receive
installment payments of the severance amount pursuant to this Section 7(b) must
be made at least twelve (12) months prior to Executive’s termination of
employment. An election by Executive made within the twelve (12) month period
prior to Executive’s termination of employment shall be null and void and the
severance amount shall be paid in accordance with Section 7(a).

8.   Payment to Key Employees. Notwithstanding anything to contrary, if
Executive is a Key Employee of the Corporation or designated as a Key Employee
as such term is defined in Section 409A(a)(2)(B)(i) of the Code, then any
payment under this Agreement to be made as a result of Executive’s termination
of employment shall not be made before the date which is six (6) months after
the date of Executive’s termination of employment with the Corporation and the
Bank.   9.   Covenant Not to Compete.

  (a)   Executive hereby acknowledges and recognizes the highly competitive
nature of the business of Corporation and Bank and accordingly agrees that,
during and for the applicable period set forth in Section 9(c) hereof; Executive
shall not:

  (i)   be engaged, directly or indirectly, either for his own account or as
agent, consultant, employee, partner, officer, director, proprietor, investor
(except as an investor owning less than 5% of the stock of a publicly owned
company) or otherwise of any person, firm, corporation or enterprise engaged in
(1) the banking (including bank holding company) or financial services industry,
or (2) any other activity in which Corporation or Bank or any of their
subsidiaries are engaged during the Employment Period, in any county in which,
at any time during the Employment Period or at the date of termination of
Executive’s employment, a branch, office or other facility of Corporation or
Bank or any of their subsidiaries is located, or in any county contiguous to
such a county, including contiguous counties located outside of the Commonwealth
of Pennsylvania (the “Non-Competition Area”); or     (ii)   provide financial or
other assistance to any person, firm, corporation, or enterprise engage in
(1) the banking (including bank holding company) or financial services industry,
or (2) any other activity in which Corporation or Bank or any of their
subsidiaries are engaged during the Employment Period, in the Non-Competition
Area; or

13



--------------------------------------------------------------------------------



 



  (iii)   solicit current and former customers of Corporation, Bank or any
Corporation subsidiary in the Non-Competition Area; or     (iv)   solicit
current or former employees of Corporation, Bank or any Corporation subsidiary.

      Notwithstanding the foregoing, Executive shall not be prohibited from
making personal investments, loans, or real estate transactions comparable to
such transactions which would have been permitted during Executive’s employment
with the Corporation or Bank.     (b)   It is expressly understood and agreed
that, although Executive and Corporation and Bank consider the restrictions
contained in Section 9(a) hereof reasonable for the purpose of preserving for
Corporation and Bank and their subsidiaries their good will and other
proprietary rights, if a final judicial determination is made by a court having
jurisdiction that the time or territory or any other restriction contained in
Section 9(a) hereof is an unreasonable or otherwise unenforceable restriction
against Executive, the provisions of Section 9(a) hereof shall not be rendered
void but shall be deemed amended to apply as to such maximum time and territory
and to such other extent as such court may judicially determine or indicate to
be reasonable.     (c)   The provisions of this Section 9 shall be applicable
commencing on the date of this Agreement and ending on the third anniversary
date of the effective date of termination of employment.     (d)   The provision
of Section 10 will apply during the period of enforcement of the Covenant not to
Compete as defined in Section 9(c).     (e)   In the event that Bank breaches
this Agreement, this Section 9 of the Agreement and specifically the time
periods set forth in Section 9(c) shall be voided.     (f)   Executive agrees
that any breach of the restrictions set forth in this Section will result in
irreparable injury to Corporation and Bank for which they will have no adequate
remedy at law and the Corporation and Bank shall be entitled to injunctive
relief in order to enforce the provisions hereof and/or seek specific
performance and damages. Executive agrees to personal jurisdiction in the Common
Pleas Court of Montgomery County, Pennsylvania or the U.S. District Court for
the Eastern District of Pennsylvania. In the event that Corporation or Bank
obtains injunctive relief, Executive will promptly reimburse the Corporation and
Bank for reasonable attorney fees and any other costs associated with the
litigation.



14



--------------------------------------------------------------------------------



 



10.   Unauthorized Disclosure. During the term of his employment hereunder, or
at any later time, Executive shall not, without the written consent of the
Boards of Directors of Corporation and Bank or a person authorized thereby,
knowingly disclose to any person, other than an employee of Corporation or Bank
or a person to whom disclosure is reasonably necessary or appropriate in
connection with the performance by Executive of his duties as an executive of
Corporation and Bank, any material confidential information obtained by him
while in the employ of Corporation and Bank with respect to any of Corporation
and Bank’s services, products, improvements, formulas, designs or styles,
processes, customers, methods of business or any business practices the
disclosure of which could be or will be damaging in Corporation or Bank;
provided, however, that confidential information shall not include any
information known generally to the public (other than as a result of
unauthorized disclosure by Executive or any person with the assistance, consent
or direction of Executive) or any information of a type not otherwise considered
confidential by persons engaged in the same business of a business similar to
that conducted by Corporation and Bank or any information that must be disclosed
as required by law.   11.   Liability Insurance. Corporation and Bank shall use
their best efforts to obtain insurance coverage for Executive under an insurance
policy covering officers and directors of Corporation and Bank against lawsuits,
arbitrations or other legal or regulatory proceedings; however, nothing herein
shall be construed to require Corporation and/or Bank to obtain such insurance,
if the Board of Directors of the Corporation and/or Bank determine that such
coverage cannot be obtained at a reasonable price.   12.   Notices. Except as
otherwise provided in this Agreement, any notice required or permitted to be
given under this Agreement shall be deemed properly given if in writing and if
mailed by registered or certified mail, postage prepaid with return receipt
requested, to Executive’s residence, in the case of notices to Executive, and to
the principal executive offices of Corporation and Bank, in the case of notices
to Corporation and Bank.   13.   Waiver. No provision of this Agreement many be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by Executive and an executive officer
specifically designated by the Boards of Directors of Corporation and Bank. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.   14.   Assignment. This Agreement shall not be assignable by
any party, except by Corporation and Bank to any successor in interest to their
respective businesses.   15.   Entire Agreement. This Agreement contains the
entire agreement of the parties relating to the subject matter of this
Agreement.

15



--------------------------------------------------------------------------------



 



16.   Successors; Binding Agreement.

  (a)   Corporation and Bank will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the businesses and/or assets of Corporation and Bank to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that Corporation and Bank would be required to perform it if no
such succession had taken place. Failure by Corporation and Bank to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
constitute a breach of this Agreement and the provisions of Section 3 of this
Agreement shall apply. As used in this Agreement, “Corporation” and “Bank” shall
mean Corporation and Bank, as defined previously and any successor to their
respective businesses and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.     (b)   This
Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, heirs,
distributees, devisees and legatees. If Executive should die after a Notice of
Termination is delivered by Executive, or following termination of Executive’s
employment without Cause, and any amounts would be payable to Executive under
this Agreement if Executive had continued to live, all such amounts shall be
paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee, or other designee, or, if there is no such designee, to Executive’s
estate.

17.   Arbitration. Corporation, Bank and Executive recognize that in the event a
dispute should arise between them concerning the interpretation or
implementation of this Agreement, lengthy and expensive litigation will not
afford a practical resolution of the issues within a reasonable period of time.
Consequently, each party agrees that all disputes, disagreements and questions
of interpretation concerning this Agreement are to be submitted for resolution,
in Philadelphia, Pennsylvania, to the American Arbitration Association (the
“Association”) in accordance with the Association’s National Rules for the
Resolution of Employment Disputes or other applicable roles then in effect
(“Rules”). Corporation, Bank or Executive may initiate an arbitration proceeding
at any time by giving notice to the other in accordance with the Rules.
Corporation and Bank and Executive may, as a matter or right, mutually agree on
the appointment of a particular arbitrator from the Association’s pool. The
arbitrator shall not be bound by the rules of evidence and procedure of the
courts of the Commonwealth of Pennsylvania but shall be bound by the substantive
law applicable to this Agreement. The decision of the arbitrator, absent fraud,
duress, incompetence or gross and obvious error of fact, shall be final and
binding upon

16



--------------------------------------------------------------------------------



 



    the parties and shall be enforceable in courts of proper jurisdiction.
Following written notice of a request for arbitration, Corporation, Bank and
Executive shall be entitled to an injunction restraining all further proceedings
in any pending or subsequently filed litigation concerning this Agreement,
except as otherwise provided herein. In the event that Executive terminates
pursuant to Section 6 herein, and any dispute arising under or in conjunction
with Executive’s termination is resolved in Executive’s favor, whether by
judgment, arbitration or settlement, Executive shall be entitled to the
reimbursement by Corporation or Bank of all reasonable legal fees paid or
incurred by Executive in resolving such dispute.   18.   Validity. The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.   19.   Applicable Law. This
Agreement shall be governed by and construed in accordance with the domestic,
internal laws of the Commonwealth of Pennsylvania, without regard to its
conflicts of laws principles.   20.   Headings. The section headings of this
Agreement are for convenience only and shall not control or affect the meaning
or construction or limit the scope or intent of any of the provisions of this
Agreement.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

              ATTEST:   ROYAL BANCSHARES OF PENNSYLVANIA, INC.    
 
           
/s/ George McDonough
 
  By   /s/ Robert R. Tabas
 
    George McDonough, Secretary       Robert R. Tabas, Chairman    
 
                ROYAL BANK AMERICA    
 
           
/s/ George McDonough
 
  By   /s/ Joseph P. Campbell
 
    George McDonough, Secretary       Joseph P. Campbell, President and CEO    
 
           
WITNESS:
           
 
            /s/ Patricia Bilotta   /s/ James J. McSwiggan               Patricia
Bilotta   James J. McSwiggan         Chief Executive Officer, “Executive”    

17